Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Hassan Genell Hines was convicted by a federal jury of several drug and firearm charges and in January 2009, the district court sentenced Hines to a total of 480 months of imprisonment. On direct appeal, this court affirmed the judgment. United States v. Hines, 380 Fed.Appx. 320 (4th Cir. 2010). In January 2017, Hines filed a second notice of appeal of the criminal judgment. However, because we have previously affirmed this criminal judgment, we dismiss the appeal as duplicative and untimely. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid in the decisional process.
DISMISSED